Name: 2004/839/EC: Commission Decision of 3 December 2004 establishing conditions for non-commercial movements of young dogs and cats from third countries into the Community (notified under document number C(2004) 4546)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  organisation of transport;  economic geography;  cooperation policy;  health
 Date Published: 2004-12-08; 2008-12-05

 8.12.2004 EN Official Journal of the European Union L 361/40 COMMISSION DECISION of 3 December 2004 establishing conditions for non-commercial movements of young dogs and cats from third countries into the Community (notified under document number C(2004) 4546) (Text with EEA relevance) (2004/839/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (1), and in particular Article 8(3)(c) thereof, Whereas: (1) Regulation (EC) No 998/2003 establishes conditions for non-commercial movements of dogs and cats from third countries into the Community. These conditions differ depending on the status of the third country of origin and of the Member State of destination. (2) Article 8(3)(c) of Regulation (EC) No 998/2003 provides that conditions should be established for entry of unvaccinated dogs and cats under three months of age from third countries listed respectively in parts B and C of Annex II to the Regulation. (3) Those conditions should be equivalent to the conditions applying to the movement of unvaccinated young cats and dogs between Member States. (4) Since Regulation (EC) No 998/2003 is already applicable, and in the interest of european pet owners, this Decision should apply without delay. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States may authorise the introduction onto their territory of dogs and cats less than three months of age and not vaccinated against rabies from third countries listed respectively in part B and C of Annex II to Regulation (EC) No 998/2003 under conditions at least equivalent to those laid down in in Article 5(2) of that Regulation. 2. Subsequent movement to another Member State of the animals introduced in accordance with paragraph 1 shall be prohibited, except where the animal is to be moved in accordance with the conditions laid down in in Article 5(1) of Regulation (EC) No 988/2003 to a Member State other than those listed in part A of Annex II to that Regulation. Subsequent movement to another Member State listed in part A of Annex II to that Regulation of an animal introduced in accordance with paragraph 1 shall take place in accordance with the conditions laid down in Article 6(1) of Regulation (EC) No 998/2003 once the animal concerned has reached more than three months of age. Article 2 This Decision shall apply from 11 December 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1994/2004 (OJ L 344, 20.11.2004, p. 17).